Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed September 8, 2021 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear if the one or more natural fibers of lines 1-2 refers at least in part to the same natural fiber of the fabric weave of claim 1, line 2. For examination purposes, it is assumed the natural fiber of claim 1 is included in the group of one or more natural fibers. Claim 7 is additionally rejected by virtue of its dependence on claim 6.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols (U.S. Publication No. 2007/0220673) in view of Garbarino (U.S. Patent No. 8,631,833) and further in view of McCoy (U.S. Patent No. 6,663,537).
Regarding claim 1, Nichols discloses an anti-slip yoga rug 710 comprising: a fabric 712 (Figure 7) comprised of a thread having at least one ply comprised of natural fiber (paragraph 0025, where the base layer 12 may include any suitably absorbent natural fibers such as cotton, silk, wool, or hemp), an anti-slip ridge 714A, the anti-slip ridge secured to the fabric 712 and configured to form a topside anti-slip ridge 714A at least partially exposed on a topside 716 of the fabric weave of the anti-slip yoga rug 710 (Figure 7); and a bottom-side anti-slip ridge 714B at least partially exposed on a bottom-side 718 of the fabric 712 of the anti-slip yoga rug 10 (Figure 1, paragraph 0028); and an edger 19 (see Figure 1, which comprises an identical edge construction as the embodiment of Figure 7), wherein the edger 19 circumferentially surrounds one or more edges of the anti-slip yoga rug 12 (Figure 1 and paragraph 0020, where the perimeter edge is bound and shown to be present on the top, sides, and bottom of the yoga rug 10). Nichols does not explicitly disclose a fabric weave including a weft and a warp, and does not disclose the edger including a bottom-side grip mechanically connected to a floor-facing side of the edger and configured to reduce slipping of the anti-slip yoga rug with respect to a ground surface.
Garbarino teaches a fabric weave 3 the fabric weave 3 including a weft 9 and a warp 11 (Figure 2A and Col. 6, lines 3-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Nichols with a fabric weave that includes a weft and a warp, as taught by Garbarino, as doing so would merely amount to a routine selection of a known method of forming a fabric, specifically teaching the well-known components required to form a woven fabric. Moreover, the woven pattern of Garbarino is able to create a surface with sufficient traction for people standing a practicing yoga on the woven fabric (Col. 6, lines 3-15).
McCoy teaches the edger 26 including a bottom-side grip 30 mechanically connected to a floor-facing side of the edger 26 and configured to reduce slipping of the anti-slip yoga rug 10 with respect to a ground surface (Figures 3 and 4 and see Col. 4, lines 29-51, where hook and loop fastener 30 present on the bottom surface of edger 26 is able to secure the yoga rug 10 to a carpeted surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Nichols, as modified, with a bottom-side grip mechanically connected to a floor-facing side of the edger and configured to reduce slipping of the anti-slip yoga rug with respect to a ground surface, as taught by McCoy, because the bottom-side grip of the edger of McCoy provides additional traction to the yoga rug of McCoy when the rug is on a carpeted surface, preventing the rug from sliding or otherwise moving during exercise (Col. 4, lines 29-51).
Regarding claim 2, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 1. Nichols, as modified, further discloses wherein the bottom-side grip 30 is comprised of a gripper tape (see McCoy, Figures 3 and 4 and see Col. 4, lines 29-51, where hook and loop fastener 30 present on the bottom surface of edger 26 is able to secure the yoga rug 10 to a carpeted surface, and, as such, acts as a gripper, where such a strip of hook and loop material which holds the yoga rug of McCoy in place would comprise tape).
Regarding claim 4, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 1. Nichols, as modified, further discloses wherein the anti-slip ridge 714A is comprised of a rubber (see Nichols, paragraph 0028).
Regarding claim 6, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 1. Nichols, as modified, further discloses wherein the fabric weave is comprised of one or more natural fibers (see Nichols, paragraph 0025, where the fabric of base layer 12 may include any suitably absorbent natural fibers such as cotton, silk, wool, or hemp, and see Garbarino, Figure 2A and Col. 6, lines 3-15 which discloses a fabric weave).
Claims 1, 2, and 4-6 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Garbarino and further in view of Connaughton et al. (U.S. Publication No. 2014/0342118), hereinafter referred to as Connaughton, and McCoy.
Regarding claim 1, Nichols discloses an anti-slip yoga rug 10 comprising: a fabric 12 (Figure 1) comprised of a thread having at least one ply comprised of natural fiber (paragraph 0025, where the base layer 12 may include any suitably absorbent natural fibers such as cotton, silk, wool, or hemp), and a bottom-side anti-slip ridge 14 at least partially exposed on a bottom-side of the fabric 12 of the anti-slip yoga rug 10 (Figure 1, paragraph 0028); and an edger 19, wherein the edger 19 circumferentially surrounds one or more edges of the anti-slip yoga rug 12 (Figure 1 and paragraph 0020, where the perimeter edge is bound and shown to be present on the top, sides, and bottom of the yoga rug 10). 
Nichols does not explicitly disclose a fabric weave including a weft and a warp, and does not disclose an anti-slip ridge, the anti-slip ridge secured to the fabric weave and configured to form a topside anti-slip ridge at least partially exposed on a topside of the fabric weave of the anti-slip yoga rug, and the edger including a bottom-side grip mechanically connected to a floor-facing side of the edger and configured to reduce slipping of the anti-slip yoga rug with respect to a ground surface.
Garbarino teaches a fabric weave 3 the fabric weave 3 including a weft 9 and a warp 11 (Figure 2A and Col. 6, lines 3-15).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Nichols so with a fabric weave that includes a weft and a warp, as taught by Garbarino, as doing so would merely amount to a routine selection of a known method of forming a fabric, specifically teaching the well-known components required to form a woven fabric. Moreover, the woven pattern of Garbarino is able to create a surface with sufficient traction for people standing a practicing yoga on the woven fabric (Col. 6, lines 3-15).
Connaughton teaches an anti-slip yoga rug 1300 comprising: a fabric weave 1302 (paragraph 0115, where the absorption layer may comprise a towel); an anti-slip ridge 1318, the anti-slip ridge 1318 secured to the fabric weave 1302 and configured to form a topside anti-slip ridge 1318 at least partially exposed on a topside of the fabric weave 1302 of the anti-slip yoga rug 1300 (Figures 13A-C and Col. 26, lines 17-28, where rubber thread may be stitched onto top surface 1308).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Nichols, as modified, with disclose an anti-slip ridge, the anti-slip ridge secured to the fabric weave and configured to form a topside anti-slip ridge at least partially exposed on a topside of the fabric weave of the anti-slip yoga rug, as taught by Connaughton, because the anti-slip ridge of Connaughton helps to ensure proper grip for a user during different yoga positions and postures during a yoga routine (paragraphs 0122-0123).
McCoy teaches the edger 26 including a bottom-side grip 30 mechanically connected to a floor-facing side of the edger 26 and configured to reduce slipping of the anti-slip yoga rug 10 with respect to a ground surface (Figures 3 and 4 and see Col. 4, lines 29-51, where hook and loop fastener 30 present on the bottom surface of edger 26 is able to secure the yoga rug 10 to a carpeted surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Nichols, as modified, with a bottom-side grip mechanically connected to a floor-facing side of the edger and configured to reduce slipping of the anti-slip yoga rug with respect to a ground surface, as taught by McCoy, because the bottom-side grip of the edger of McCoy provides additional traction to the yoga rug of McCoy when the rug is on a carpeted surface, preventing the rug from sliding or otherwise moving during exercise (Col. 4, lines 29-51).
Regarding claim 2, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 1. Nichols, as modified, further discloses wherein the bottom-side grip 30 is comprised of a gripper tape (see McCoy, Figures 3 and 4 and see Col. 4, lines 29-51, where hook and loop fastener 30 present on the bottom surface of edger 26 is able to secure the yoga rug 10 to a carpeted surface, and, as such, acts as a gripper, where such a strip of hook and loop material which holds the yoga rug of McCoy in place would comprise tape).
Regarding claim 4, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 1. Nichols, as modified, further discloses wherein the anti-slip ridge 1318 is comprised of a rubber (Figures 13A-C and Col. 26, lines 17-28, where rubber thread may be stitched onto top surface 1308).
Regarding claim 5, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 1. Nichols, as modified, further discloses wherein the anti-slip ridge 1318 is secured to the fabric weave 1302 by weaving the anti-slip ridge 1318 through the warp of the fabric weave 1302 (Figures 13A-C and Col. 26, lines 17-28, where rubber thread may be stitched onto top surface 1308).
Regarding claim 6, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 1. Nichols, as modified, further discloses wherein the fabric weave is comprised of one or more natural fibers (see Nichols, paragraph 0025, where the fabric of base layer 12 may include any suitably absorbent natural fibers such as cotton, silk, wool, or hemp, and see Garbarino, Figure 2A and Col. 6, lines 3-15 which discloses a fabric weave).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Garbarino, Connaughton, and McCoy, and further in view of Allen (U.S. Publication No. 2008/0127414).
Regarding claim 3, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 1. Nichols, as modified, does not disclose a pocket configured to secure one or more personal effects.
Allen teaches a pocket 40 configured to secure one or more personal effects (Figure 1 and paragraph 0020).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Nichols, as modified, with a pocket configured to secure one or more personal effects, as taught by Allen, because the pocket of Allen allows for a user to store a variety of items in proximity to themselves while allowing these objects to be protected from water damage (paragraph 0020).
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Garbarino and McCoy and further in view of Hill et al. (U.S. Publication No. 2004/0009729), hereinafter referred to as Hill, with Kitchen Daily (Kitchen Daily, “Why Stainless Steel Erases Garlic’s Aroma,” 10 pages, March, 13, 2012, HuffPost, Retrieved from internet https://www.huffpost.com/entry/eliminating-garlic-smell_n_1341413?guccounter=1) provided as a teaching reference.
Regarding claim 7, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 1. Nichols, as modified, does not disclose wherein the fabric weave is further comprised of stainless steel.
Hill teaches a fabric weave further includes stainless steel (paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Garbarino, as modified, so the fabric weave further includes stainless steel as taught by Hill, because stainless steel has odor reducing capabilities which may be useful in reducing odor caused by excess moisture introduced on the top surface 20 of the fabric 12 of Nichols  (see Nichols, paragraph 0022, and Kitchen Daily, paragraph 2)
 Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Connaughton, Garbarino, and McCoy and further in view of Valerie (U.S. Publication No. 2015/0361596).
Regarding claim 8, Nichols, as modified, discloses the subject matter as discussed above with regard to claims 1 and 4. Nichols, as modified, does not disclose wherein the anti- slip ridge is comprised of EPDM.
Valerie teaches wherein the anti-slip ridge is further comprised of EPDM (paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Garbarino so wherein the anti-slip ridge is comprised of EPDM as taught by Valerie, because it would provide a gripping surface. Moreover, it would merely amount to a simple substitution of one known element (the rubber of Connaughton) for another (the EPDM rubber of Kramer) that would achieve predictable results (a fabric with a desirable hold). Moreover, as EPDM is a specific variety of rubber, selecting EPDM thread as the rubber thread to construct the anti-slip ridge of Connaughton would merely amount to a routine selection of a rubber thread known in the art. In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Regarding claim 10, Nichols, as modified discloses the subject matter as discussed above with regard to claim 1. Nichols further discloses wherein the thread is substantially comprised of natural fibers (see Nichols, paragraph 0025, where the base layer 12 may include any suitably absorbent natural fibers such as cotton, silk, wool, or hemp). Nichols, as modified does not disclose wherein the thread is at least three plys.
Valerie teaches at least three plys (paragraph 0026, which discloses a three-ply fabric).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Garbarino so the fabric weave includes a first ply, a second ply, and a third ply as taught by Valerie, because including more than one ply in a fabric weave, and more specifically including a composite yarn, where the different plies of composed of different materials, allows for the overall material to have a blend of desired features (paragraph 0026).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Connaughton, Garbarino, and McCoy and further in view of Buckley (U.S. Patent No. 6,935,382).
Regarding claim 9, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 1. Nichols, as modified, further discloses wherein the anti-slip yoga rug includes a plurality of anti-slip ridges 1318, each anti-slip ridge comprised of a cord of rubber that is woven through the warp of the fabric weave (see Connaughton, Figures 13A-C and Col. 26, lines 17-28, where rubber thread may be stitched onto top surface 1308, such stitching would inherently require the rubber thread to be woven through the weft and warp of the fabric, also see Garbarino, Figure 2A and Col. 6, lines 3-15 which is cited above for teaching woven fabric).
Nichols, as modified, does not explicitly disclose the anti-slip ridges spaced at least one inch apart.
Buckley teaches the anti-slip ridges 14 spaced at least one inch apart (where a single row of ridges defines a set of ridges, see Figure 1 and Col. 3, lines 49-64, sets of ridges 14 may be spaced 9 cm, or 3.54 inches, apart or 4.5cm, or 1.77 inches, apart). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Nichols, as modified, so the anti-slip ridges spaced at least one inch apart, as taught by Buckley, because this spacing allows for the ridges to be placed in a pattern that will provide improved anti-skid properties, as the anti-skid ridges are located in places used often in yoga or other exercise routines, but the pattern will not provide too much of a hindrance to a user while doing these exercise routines (Figure 1 and Col. 3, lines 49-64).
Claims 11, 13, 15, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Garbarino, Connaughton, Buckley, McCoy and Hart (U.S. Publication No. 2012/0198617)
Regarding claim 11, Nichols discloses an anti-slip yoga rug 10 comprising: a fabric 12 (Figure 1) comprised of natural fiber (paragraph 0025, where the base layer 12 may include any suitably absorbent natural fibers such as cotton, silk, wool, or hemp) the fabric 12 having a plurality of edges (located adjacent to edger 19, Figure 1), and an edger 19, wherein the edger 19 wrapping around the plurality of edges and configured to secure one or more ends of the fabric 12 (Figure 1 and paragraph 0020, where the perimeter edge is bound and shown to be present on the top, sides, and bottom of the yoga rug 10). 
Nichols does not explicitly disclose a fabric weave including a weft and a warp, and does not disclose a plurality of topside anti-slip grips comprised of an anti-slip material, the anti-slip material comprised of a rubber strand, the plurality of topside anti-slip grips woven through the warp of the fabric weave and at least partially exposed on a topside of the fabric weave to provide a surface configured to reduce the slipping of a user with respect to the anti-slip yoga rug, the plurality of topside anti-slip grips spaced at least one half of an inch apart an edger comprised of a polyester grosgrain, the edger wrapping around the plurality of edges and configured to substantially secure one or more ends of the warp, one or more ends of the weft, and one or more ends of the anti-slip material; and a bottom-side grip adhered to a floor-facing side of the edger and configured to reduce slipping of the anti-slip yoga rug with respect to a ground surface.
Garbarino teaches a fabric weave 3 the fabric weave 3 including a weft 9 and a warp 11, the edger 7 wrapping around the plurality of edges and configured to secure one or ends of the warp 9, one or more ends of the weft 11, and one or more ends of the anti-slip material 13 (Figures 2 and 2A, Col. 6, lines 3-15 and Col. 6, lines 49-61).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Nichols with a fabric weave that includes a weft and a warp and the edger wrapping around the plurality of edges and configured to secure one or ends of the warp, one or more ends of the weft, and one or more ends of the anti-slip material, as taught by Garbarino, as doing so would merely amount to a routine selection of a known method of forming a fabric, specifically teaching the well-known components required to form a woven fabric. Moreover, the woven pattern of Garbarino is able to create a surface with sufficient traction for people standing a practicing yoga on the woven fabric (Col. 6, lines 3-15). Moreover, the edger placed around the edges aids in securing the unfinished ends of the components of the woven fabric to prevent the woven fabric from fraying and provides an overall aesthetically pleasing appearance to the yoga rug (Col. 6, lines 49-61). 
Connaughton teaches an anti-slip yoga rug 1300 comprising: a fabric weave 1302 (paragraph 0115, where the absorption layer may comprise a towel); a plurality of topside anti-slip grips 1318 comprised of an anti-slip material the anti-slip material 1318 comprised of a rubber strand (paragraph 0123, where rubber thread may be stitched onto top surface 1308), the plurality of topside anti-slip grips 1318 woven through the warp of the fabric weave 1302 and at least partially exposed on a topside of the fabric weave 1302 to provide a surface configured to reduce the slipping of a user with respect to the anti-slip yoga rug 1300 (Figures 13A-C and paragraph 0123, where high traction rubber threads may be stitched onto top surface 1308).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Nichols, as modified, with a plurality of topside anti-slip grips comprised of an anti-slip material, the anti-slip material comprised of a rubber strand, the plurality of topside anti-slip grips woven through the warp of the fabric weave and at least partially exposed on a topside of the fabric weave to provide a surface configured to reduce the slipping of a user with respect to the anti-slip yoga rug, as taught by Connaughton, because the anti-slip ridge of Connaughton helps to ensure proper grip for a user during different yoga positions and postures during a yoga routine (paragraphs 0122-0123).
Buckley teaches the plurality of topside anti-slip grips 14 spaced at least one half of an inch apart (where a single row of ridges defines a set of ridges, see Figure 1 and Col. 3, lines 49-64, sets of ridges 14 may be spaced 9 cm, or 3.54 inches, apart or 4.5cm, or 1.77 inches, apart).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Nichols, as modified, so the anti-slip ridges spaced at least one half of an inch apart, as taught by Buckley, because this spacing allows for the ridges to be placed in a pattern that will provide improved anti-skid properties, as the anti-skid ridges are located in places used often in yoga or other exercise routines, but the pattern will not provide too much of a hindrance to a user while doing these exercise routines (Figure 1 and Col. 3, lines 49-64).
McCoy teaches a bottom-side grip 30 adhered to a floor-facing side of the edger 26 and configured to reduce slipping of the anti-slip yoga rug 10 with respect to a ground surface (Figures 3 and 4 and see Col. 4, lines 29-51, where hook and loop fastener 30 present on the bottom surface of edger 26 is able to secure the yoga rug 10 to a carpeted surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Nichols, as modified, with a bottom-side grip adhered to a floor-facing side of the edger and configured to reduce slipping of the anti-slip yoga rug with respect to a ground surface, as taught by McCoy, because the bottom-side grip of the edger of McCoy provides additional traction to the yoga rug of McCoy when the rug is on a carpeted surface, preventing the rug from sliding or otherwise moving during exercise (Col. 4, lines 29-51).
Hart teaches an edger 112 made of grosgrain (paragraph 0043, Figure 4A).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Nichols, as modified, so the edger is comprised of a grosgrain, as taught by Hart because doing so would merely amount to a simple substitution of one known material (the edger 19 of Nichols) for another (the grosgrain of Hart) that would not provide unexpected results, as both edgers of Nichols and Hart are used to secure the edges fabric to prevent fraying or other damage to unfinished edges in a neat and aesthetically pleasing manner (see Nichols, figure 1 and Hart, Figure 4A). In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant. Moreover, although Hart does not explicitly disclose the grosgrain comprising polyester, it would nevertheless have been obvious to one of ordinary skill in the art before the effective filing date to have selected the claimed material, as Hart discloses the use of polyester fabric (paragraph 0033), since it has been held to be within the general skill of a worker in the art to select known material for the construction of the grosgrain edger on the basis of its suitability for the intended use as a matter of obvious design choice. In this regard, In re Leshin, 125 USPQ 416 and MPEP 2144.07 are relevant.
Regarding claim 13, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 11. Nichols, as modified, further discloses wherein the bottom-side grip 30 is comprised of a gripper tape (see McCoy, Figures 3 and 4 and see Col. 4, lines 29-51, where hook and loop fastener 30 present on the bottom surface of edger 26 is able to secure the yoga rug 10 to a carpeted surface, and, as such, acts as a gripper, where such a strip of hook and loop material which holds the yoga rug of McCoy in place would comprise tape).
Regarding claim 15, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 11. Nichols, as modified, further discloses at least six topside anti-slip grips 14 (see Buckley, Figure 1 and Col. 3, lines 49-64, where eighteen rows of anti-slip grips are shown).
Regarding claim 16, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 11. Nichols, as modified, further discloses wherein the plurality of topside anti-slip grips 1318 is further comprised of at least two rubber strands (see Connaughton, paragraph 0123, where one or more rubber threads may be used to form anti-slip grips 1318).
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Connaughton, Garbarino, Buckley, Hart, and McCoy and further in view of Ackroyd et al. (U.S. Publication No. 2009/0163099), hereinafter referred to as Ackroyd.
Regarding claim 12, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 11. Nichols, as modified, does not disclose wherein the fabric weave further includes silver.
Ackroyd teaches a fabric weave further including silver (paragraph 0011).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Garbarino, as modified, so the fabric weave further includes silver as taught by Ackroyd, because silver has an antimicrobial functionality which may be useful in reducing odor by eliminating odor-causing microbes caused by excess moisture introduced on the top surface 20 of the fabric 12 of Nichols (paragraph 0011).
Regarding claim 18, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 11. Nichols, as modified, does not disclose wherein the fabric weave includes an anti-microbial material.
Ackroyd teaches a fabric weave includes an anti-microbial material (paragraph 0011, where Ackroyd teaches silver included in a fabric weave, where Applicant’s specification in paragraph 0026 lists silver as a suitably anti-microbial material).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Garbarino, as modified, so the fabric weave further includes silver as taught by Ackroyd, because silver has an antimicrobial functionality which may be useful in reducing odor by eliminating odor-causing microbes caused by excess moisture introduced on the top surface 20 of the fabric 12 of Nichols (see Nichols, paragraph 0022, and Ackroyd, paragraph 0011).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Connaughton, Garbarino, Buckley, Hart, and McCoy and further in view of Valerie.
Regarding claim 14, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 11. Nichols, as modified, does not disclose wherein the anti- slip ridge is comprised of EPDM.
Valerie teaches wherein the anti-slip ridge is further comprised of EPDM (paragraph 0024).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have modified Garbarino so wherein the anti-slip ridge is comprised of EPDM as taught by Valerie, because it would provide a gripping surface. Moreover, it would merely amount to a simple substitution of one known element (the rubber of Connaughton) for another (the EPDM rubber of Kramer) that would achieve predictable results (a fabric with a desirable hold). Moreover, as EPDM is a specific variety of rubber, selecting EPDM thread as the rubber thread to construct the anti-slip ridge of Connaughton would merely amount to a routine selection of a rubber thread known in the art. In this regard, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007) and MPEP 2143 are relevant.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Connaughton, Garbarino, Buckley, Hart, and McCoy and further in view of Allen.
Regarding claim 17, Nichols, as modified, discloses the subject matter as discussed above with regard to claim 11. Nichols, as modified, does not disclose a pocket configured to secure one or more personal effects.
Allen teaches a water-resistant pocket 40 configured to secure one or more personal effects (Figure 1 and paragraph 0020, where a water-proof liner is disposed in pocket 40).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have provided Nichols, as modified, with a water-resistant pocket configured to secure one or more personal effects, as taught by Allen, because the pocket of Allen allows for a user to store a variety of items in proximity to themselves while allowing these objects to be protected from water damage (paragraph 0020).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Nichols in view of Connaughton, Garbarino, Buckley, Hart, Ackroyd, and McCoy and further in view of Hill with Kitchen Daily provided as a teaching reference.
Regarding claim 19, Nichols discloses the subject matter as discussed above with regard to claim 11. Nichols, as modified, does not disclose wherein the fabric weave is further comprised of stainless steel.
Hill teaches a fabric weave further includes stainless steel (paragraph 0030).
It would have been obvious to one of ordinary skill in the art before the effective filing date to have further modified Garbarino, as modified, so the fabric weave further includes stainless steel as taught by Hill, because stainless steel has odor reducing capabilities which may be useful in reducing odor caused by excess moisture introduced on the top surface 20 of the fabric 12 of Nichols  (see Nichols, paragraph 0022, and Kitchen Daily, paragraph 2)

Allowable Subject Matter
Claim 20 is allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 20, Nichols is cited as being of interest for discloses an anti-slip yoga rug 10 comprising: a fabric 12 (Figure 1) comprised of natural fiber (paragraph 0025, where the base layer 12 may include any suitably absorbent natural fibers such as cotton, silk, wool, or hemp). 
Additionally, Garbarino is cited for teaching teaches a fabric weave 3 the fabric weave 3 including a weft 9 and a warp 11 (Figures 2 and 2A and Col. 6, lines 49-61). Buckley is cited for teaching the plurality of topside anti-slip grips 14 spaced at least one inch apart (where a single row of ridges defines a set of ridges, see Figure 1 and Col. 3, lines 49-64, sets of ridges 14 may be spaced 9 cm, or 3.54 inches, apart or 4.5cm, or 1.77 inches, apart). McCoy is cited for teaching a bottom-side grip 30 adhered to a floor-facing side of the edger 26 and configured to reduce slipping of the anti-slip yoga rug 10 with respect to a ground surface providing an additional anti-slip surface (Figures 3 and 4 and see Col. 4, lines 29-51, where hook and loop fastener 30 present on the bottom surface of edger 26 is able to secure the yoga rug 10 to a carpeted surface). Valerie is cited for teaching at least three plys (paragraph 0026, which discloses a three-ply fabric). is cited for teaching a fabric weave further includes stainless steel (paragraph 0030).
However, none of the cited references above, either alone or in combination, disclose, teach, or suggest each anti-slip grip being comprised of a rubber anti-slip material and including an upper grip and a lower grip, the upper grip at least partially exposed on a top-side of fabric weave and configured to provide a first anti-slip surface configured to reduce the slipping of a user with respect to the anti-slip yoga rug, the lower grip at least partially exposed on a bottom-side of a fabric weave and configured to provide a second anti-slip surface configured to reduce the slipping of the anti-slip yoga rug with respect to a ground surface.
Connaughton is cited as being the closest prior art of record for teaching an anti-slip yoga rug 1300 comprising: a fabric weave 1302 (paragraph 0115, where the absorption layer may comprise a towel); a plurality of topside anti-slip grips 1318 comprised of an anti-slip material the anti-slip material 1318 comprised of a rubber strand (paragraph 0123, where rubber thread may be stitched onto top surface 1308), the plurality of topside anti-slip grips 1318 woven through the warp of the fabric weave 1302 and at least partially exposed on a topside of the fabric weave 1302 to provide a surface configured to reduce the slipping of a user with respect to the anti-slip yoga rug 1300 (Figures 13A-C and paragraph 0123, where high traction rubber threads may be stitched onto top surface 1308). Furthermore, Buckley is cited for teaching the plurality of topside anti-slip grips 14 being woven through the fabric weave (Col. 3, lines 23-35). In neither of Connaughton and Buckley, are the anti-slip ridges exposed on the bottom surface of the yoga rug (see Connaughton, Figures 13A-C and Buckley, Figure 2), and both yoga rugs comprise a flat bottom. While extending the anti-slip ridges to the bottom of the yoga rugs of Connaughton and Buckley may increase the grip of the yoga rugs with respect to a ground surface, it would also create a texture which may be uncomfortable or otherwise undesirable to a user practicing yoga. 
Nichols is additionally cited for disclosing both an upper grip 714A and a lower grip 714B in the embodiment of Figure 7. However, in contrast to claim 20 which requires each anti-slip grip to include an upper grip and a lower grip, each grip is either secured to the bottom side 718 or the top side 716 (Figure 7 and paragraph 0042). As the grips 714A and 714B of Nichols are not connected from the top to the bottom of the yoga rug 710, the grips of Nichols do not meet limitations of the claim. As such, there is no disclosure, teaching, or suggestion in the prior art of record such that a rejection of claim 20 may be reasonably maintained.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gauntlett (U.S. Patent No. 1,970,959)
Whitley (U.S. Publication No. 2015/0321047)
Abrahams (U.S. Publication No. 2016/0114551)
Starhynskaya (U.S. Publication No. 2016/0287472)
Tomlin (U.S. Publication No. 2015/0167210)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISON N LABARGE whose telephone number is (571)272-6098. The examiner can normally be reached M-Th 6:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on (571) 272-6856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALISON N LABARGE/Examiner, Art Unit 3673                                                                                                                                                                                                        
/DAVID R HARE/Primary Examiner, Art Unit 3673